Citation Nr: 1603628	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  10-32 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a right hip disability, to include as secondary to a right knee disability.

4. Entitlement to service connection for an acquired psychiatric disorder, to include depression, mood disorder not otherwise specified (NOS), major depressive disorder, bipolar disorder NOS, obsessive-compulsive disorder, and panic disorder with agoraphobia, to include as secondary to a service-connected back disability, and to include as secondary to a right knee disability, a left knee disability, and/or a right hip disability.

5. Entitlement to an initial compensable disability rating for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In his January 2009 claim, the Veteran stated he was seeking service connection for osteoarthritis.  In a May 2012 statement, the Veteran's representative clarified the Veteran was seeking service connection for osteoarthritis of the bilateral knees and the right hip.  As the Veteran seeks service connection for a right knee disability, a left knee disability, and a right hip disability, manifested by pain, however diagnosed, and in light of the multiple joint diagnoses enumerated in the evidence of record, the matters are being characterized as stated on the title page, to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In his January 2009 claim, the Veteran stated he was seeking service connection for depression.  The Veteran's Social Security Administration (SSA) records include diagnoses of a mood disorder not otherwise specified (NOS), major depressive disorder, bipolar disorder NOS, likely obsessive-compulsive disorder, and panic disorder with agoraphobia.  The United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include depression, mood disorder NOS, major depressive disorder, bipolar disorder NOS, obsessive-compulsive disorder, and panic disorder with agoraphobia.

In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, the Board finds the evidence of record indicates there may be outstanding service treatment records, and the Veteran's service personnel records should be obtained.  Upon his November 2015 hearing before the Board, the Veteran testified that he was involved in a motor vehicle accident during service in which he injured his knees, and contended that his current right knee, left knee, and right hip disabilities are related to that accident.  The Veteran's available service treatment records include the Veteran's complaints of back pain following a motor vehicle accident in February 1974, but do not include any reports immediately following the accident, although the Veteran testified he went to sick call.  See November 2015 videoconference hearing testimony; see, e.g., February 1974 service treatment record.  Currently, no accident report regarding the February 1974 motor vehicle accident is of record, but the Veteran testified a report was prepared, and the accident involved a military vehicle.  

Further, the Veteran testified at his Board hearing that he underwent a mental health examination during service in conjunction with court martial proceedings.  Upon a May 2005 mental health examination performed in conjunction with the Veteran's claim for SSA disability benefits, the Veteran reported he was prescribed a psychiatric medication during his active duty service.  However, no mental health records or records regarding any court martial proceedings are of record.  Further, upon the May 2005 SSA psychological examination and upon an April 2013 VA mental health examination, the Veteran indicated he may have undergone mental health treatment as a teenager.  However, the Veteran's entrance examination is not currently associated with his service treatment records.  On remand, the AOJ should undertake appropriate efforts to obtain any outstanding service treatment records, as well as all pertinent service personnel records, including any regarding a 1974 motor vehicle accident, and any court martial proceedings.

Second, the Board finds there are outstanding relevant private treatment records.  Upon his November 2015 hearing, the Veteran submitted a signed authorization form to allow VA to request his treatment records from Northwest Hospital and Medical Center dated 1997 to the present.  The Veteran testified this is the facility at which his orthopedist, Dr. R.S.C., practices.  Treatment records from Dr. R.S.C. dated August 1998 to February 2009 are of record, and a February 2013 letter from Dr. R.S.C. indicates the Veteran continues to receive treatment, especially for his right knee disability.  The available treatment records from Dr. R.S.C. also indicate the Veteran may have received private treatment from Dr. D. in 1989 and/or the 1990s regarding his right knee, underwent arthroscopic surgeries in 1998, 1999 and 2000 on his left knee, and received treatment from Dr. B. at Overlake, and Dr. P.D. regarding his right hip disability.  See, e.g., November 2008 Dr. R.S.C. treatment note (regarding knee surgeries); October 2008 Dr. R.S.C. treatment note (referral to Dr. B. at Overlake); June 2007 Dr. P.D. letter to Dr. R.S.C.; August 2002 Dr. R.S.C. treatment note (noting arthroscopic surgery on the right knee performed by Dr. D.).  Finally, the Veteran testified before the Board that he sought treatment for his depression within ninety days of his separation from active duty service, and that he saw a psychiatrist about seven or eight times.  Upon a May 2005 SSA physical examination, the Veteran reported that up until two years prior he was followed by a counselor and a psychiatrist.  Upon VA examination in April 2013, the Veteran reported he was currently taking a psychiatric medication, but did not identify the provider who prescribed the medication.  On remand, the AOJ should ask the Veteran to identify all private medical providers who have treated his knees, right hip, and/or provided mental health treatment, and the AOJ should then make appropriate efforts to obtain all outstanding private treatment records.

Next, the Veteran was afforded VA examinations regarding his knees and his right hip in April 2013.  Upon examination, the April 2013 VA examiner diagnosed right hip strain and left knee strain.  However, the April 2013 VA examiner did not address the diagnoses of osteoarthritis and a labral tear in the right hip, or osteoarthritis of the left knee, as included in Dr. R.S.C.'s treatment notes.  See, e.g., November 2008 Dr. R.S.C. treatment note (mild medial joint space narrowing of the left knee with lateral patellar tilt shown upon x-ray); December 2007 Dr. R.S.C. treatment note (labral tear and early osteoarthritis of the right hip); January 2004 Dr. R.S.C. treatment note (mild early osteoarthritis of the right hip shown upon x-ray); May 2003 Dr. R.S.C. treatment note (bilateral osteoarthritis of the knees).  The April 2013 VA examiner also indicated there are meniscal conditions present and selected that there are no symptoms for the left knee; the Board finds the report is therefore unclear as to whether a meniscal condition of the left knee has been diagnosed.  Further, the April 2013 VA examiner opined the Veteran's right knee disability, left knee disability, and right hip disability are less likely than not related to his active duty service because there are no medical records showing diagnosis or treatment for these or related conditions during the Veteran's active duty service.  However, the April 2013 VA examiner did not address the Veteran's contentions that he has experienced pain in his knees and his right hip since service, to include since the 1974 motor vehicle accident.  See, e.g., November 2015 videoconference hearing testimony.  Further, the April 2013 VA examiner reported the Veteran stated that pain began in his right knee after the motor vehicle accident in service and progressed up to his right hip, but the examiner did not address the theory of secondary service connection between the Veteran's right knee disability and his right hip disability.

Accordingly, on remand the AOJ should afford the Veteran a new orthopedic examination to determine the nature and etiology of his current right knee disability, left knee disability, and right hip disability, to include a discussion of all diagnoses of record, and considering the theory of secondary service connection as appropriate.

In April 2013, the Veteran was also afforded a VA mental disorders examination.  The April 2013 VA mental disorders examiner diagnosed alcohol dependence as the only Axis I diagnosis, as well as a personality disorder NOS on Axis II.  The examiner noted depressed mood as one of the Veteran's symptoms, and that it was reported upon the Veteran's January 1975 Report of Medical history at separation, but stated his symptoms are episodic and not chronic.  Further, the examiner stated the Veteran reported a pattern of maladaptive behavior that began in mid-adolescence as a response to environmental stressors, and that his history of drug and alcohol abuse dated back to his teenage years.  The examiner noted that all of the Veteran's reported episodes of decompensated behavior involved drug or alcohol abuse.  A May 2005 SSA psychological examination noted the Veteran reported suffering from depression beginning as a teenager, and reported continued problems with anxiety and worry.  The Veteran further reported chronic pain due to multiple injuries, including both knees, his shoulder, ankle, and his foot.  The May 2005 SSA examiner diagnosed likely obsessive-compulsive disorder, mood disorder NOS, currently depressed, severe; major depressive disorder versus bipolar disorder NOS.  The SSA examiner further diagnosed likely Asperger's disorder, panic disorder with agoraphobia, and to rule out dissociative disorder.  Upon a May 2005 SSA physical examination, the examiner noted the Veteran's history of depression, and that the Veteran felt his depression was related to his chronic pain.  The examiner noted a depressed mood upon examination.  Although the April 2013 VA examiner indicated she reviewed the Veteran's SSA records, including the May 2005 mental health examination, the VA examiner did not discuss any of the diagnoses made upon that examination, or any relationship between the Veteran's chronic pain due to his musculoskeletal disabilities and his depression.  The Board notes the Veteran's back disability is currently service connected, and the Veteran continues to contend his current depression is related to his chronic pain.  See, e.g., November 2015 videoconference hearing testimony; August 2010 substantive appeal.  

Accordingly, on remand the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of all current acquired psychiatric disorders, to include the theory of secondary service connection to chronic pain due to musculoskeletal disabilities.

Further, as the theory of secondary service connection has been raised by the record, the Veteran should be afforded a supplemental notice letter under the Veterans Claims Assistance Act of 2000 (VCAA) regarding secondary service connection claims.

Finally, upon his November 2015 videoconference hearing, the Veteran testified that his service-connected bilateral hearing loss disability has worsened since his last VA examination in July 2014.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, on remand, the AOJ should afford the Veteran a new VA examination to determine the current manifestations and severity of his service-connected bilateral hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VCAA notice, including notice regarding secondary service connection claims.

2. The AOJ should undertake appropriate development to obtain any outstanding service treatment records, to include the Veteran's entrance examination, any further treatment records or hospital reports regarding a motor vehicle accident in February 1974, and any mental health evaluations or treatment records.  Efforts to obtain these records should be documented in the record.  All obtained records should be associated with the evidentiary record.

3. The AOJ should undertake appropriate development to obtain the Veteran's service personnel records, to include any line of duty determinations or investigation reports regarding a February 1974 motor vehicle accident, and regarding any court martial proceedings.  Efforts to obtain these records should be documented in the record.  All obtained records should be associated with the evidentiary record.

4. The AOJ should ask the Veteran to identify all of his private treatment related to his right knee, left knee, right hip, and any mental health treatment since his separation from active duty service, as well as any treatment for his bilateral hearing loss.  The AOJ should undertake appropriate development to obtain all of the Veteran's outstanding private treatment records, to include from Dr. D. in 1989 and/or the 1990s regarding his right knee, treatment records regarding any arthroscopic surgery(ies) on the left knee between 1998 and 2000, treatment from Dr. B. at Overlake regarding the right hip, from Dr. P.D. regarding the right hip, and any outstanding treatment records from Dr. R.S.C. at Northwest Hospital and Medical Center dated 1997 to the present not currently of record.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

5. For #2 through #4, the AOJ must perform all necessary follow-up indicated.  If the Veteran's records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain his records on his own.

6. The AOJ should obtain any outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.

7. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of all current right knee, left knee, and right hip disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all right knee, left knee, and right hip disabilities which are currently manifested, or which have been manifested at any time since January 2009.  The examiner should specifically note the diagnoses of osteoarthritis in the right knee, left knee, and right hip by Dr. R.S.C.  The examiner is also asked to clarify whether a meniscal condition of the left knee is diagnosed.  See April 2013 VA examination report.

b) For each right knee, left knee, and right hip diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically consider the Veteran's complaint of swollen or painful joints upon his separation from service; the Veteran's testimony that he has experienced pain, a lack of range of motion, and swelling since a motor vehicle accident during service; and the Veteran's testimony that his private orthopedist, Dr. R.S.C., has said it is possible that the Veteran's current problems could have been caused by hitting his knees into the metal dashboard during the in-service accident.

c) For each right hip diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the disability was caused by the Veteran's right knee disability?

The examiner should specifically address the April 2013 VA examination report in which the Veteran stated that his problems began in his right knee and progressed up, and that in 1979 his right hip began to hurt. 

d) For each right hip diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the disability is aggravated by the Veteran's right knee disability?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.




8. After #1 through #6 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of his claimed acquired psychiatric disorder.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since January 2009.

The examiner should address the diagnoses of mood disorder NOS, major depressive disorder, bipolar disorder NOS, likely obsessive-compulsive disorder, and panic disorder with agoraphobia upon the May 2005 SSA psychological examination, and the noted history of depression upon the May 2005 SSA physical examination.

b) For each acquired psychiatric disorder that is currently shown or that has been manifested at any time since January 2009, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

The examiner should specifically consider the Veteran's contention that he began to experience depression during his active duty service, to include as related to his report of court martial proceedings, and that his depression has continued since service.  See November 2015 videoconference hearing testimony; August 2010 substantive appeal.

c) For each acquired psychiatric disorder that is currently shown or that has been manifested at any time since January 2009, the examiner should offer his/her opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was caused by the Veteran's service-connected back disability, and/or by his claimed right knee, left knee, and/or right hip disabilities.

d) For each acquired psychiatric disorder that is currently shown or that has been manifested at any time since January 2009, the examiner should offer his/her opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability is aggravated by the Veteran's service-connected back disability, and/or by his right knee, left knee, and/or right hip disabilities.

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation. 

e) If a personality disorder is found, the examiner should offer an opinion as to whether such disorder was subject to a superimposed disease or injury in service, or was otherwise aggravated by service.

f) As to any acquired psychiatric disorder which the examiner believes clearly and unmistakably pre-existed service, the examiner should provide an opinion as to whether it is clear and unmistakable that disability was not permanently aggravated by service.  Specific medical evidence should be cited with regard to any opinions provided.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

9. After #4 through #6 have been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination to determine the current severity of his service-connected bilateral hearing loss disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  Any tests and studies deemed necessary by the examiner should be conducted, to include the Maryland CNC speech discrimination test.  All findings should be reported in detail.  The examiner must also fully describe the functional effects of the Veteran's hearing loss.

10. The AOJ should ensure that the VA examination reports comply with the Board's remand instructions.

11. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

